Exhibit 4.5 CALIFORNIA PETROLEUM TRANSPORT CORPORATION and CALPETRO TANKERS (BAHAMAS III) LIMITED ASSIGNMENT OF CHARTER Dated as of March 31, 2006 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS ARTICLE II ASSIGNMENT Section 2.01 Security Interest 1 Section 2.02 Assignment 1 Section 2.03 Owner to Remain Liable 2 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE OWNER Section 3.01 Organization, Power and Status of the Owner 2 Section 3.02 Authorization; Enforceability; Execution and Delivery 2 Section 3.03 No Conflicts; Laws and Consents; No Default 3 Section 3.04 Governmental Approvals 3 Section 3.05 Litigation 3 Section 3.06 No Prior Assignment 3 Section 3.07 The Charter 3 ARTICLE IV COVENANTS OF THE OWNER Section 4.01 Consent of Charterer 3 Section 4.02 Enforcement of Charter 3 Section 4.03 Amendment of Charter; Assignment of Charter 4 Section 4.04 Performance of Obligations 4 Section 4.05 Notices 4 Section 4.06 Further Assurances 4 Section 4.07 Lender as Attorney-in-Fact of Owner 4 ARTICLE V MISCELLANEOUS PROVISIONS Section 5.01 Amendment 5 Section 5.02 Severability 5 Section 5.03 Notices 5 Section 5.04 Consent to Jurisdiction 5 Section 5.05 Captions 5 -i- Section 5.06 Governing Law 5 Section 5.07 No Partnership 6 Section 5.08 Counterparts 6 Section 5.09 Survival 6 Section 5.10 Integration 6 Section 5.11 Reproduction of Documents 6 Section 5.12 Successors and Assigns; Assignment 6 Section 5.13 General Interpretive Principles 6 -ii- Assignment of Charter, dated as of March 31, 2006 (the “Assignment”), between California Petroleum Transport Corporation, a corporation organized under the laws of the State of Delaware (the “Lender”) and CalPetro Tankers (Bahamas III) Limited, a company organized under the laws of The Commonwealth of the Bahamas (the “Owner”). PRELIMINARY STATEMENT The Owner has received from the Lender loans in the original aggregate principal amount of $40,262,000.00 (the “Loans”) pursuant to the Term Loan Agreement dated as of April 1, 1995 (the “Term Loan Agreement”) between the Lender and the Owner, as borrower. The net proceeds of the Loans were used by the Owner to acquire the m.t. Virgo Voyager (ex-”WILLIAM E. CRAIN”) (the “Vessel”) from Chevron Transport Corporation (the “Initial Charterer”). The Initial Charterer has re-delivered the Vessel to Owner, and the Owner has entered into that certain Bareboat Charter dated March , 2006 (the “Charter”) between the Owner and Front Voyager Inc., as charterer (the “Charterer”). As collateral security for its obligations under the Term Loan Agreement, the Owner has heretofore assigned, pledged, mortgaged and granted the Lender a security interest in, inter alia, the Vessel, the Initial Charter and the earnings and insurances of the Vessel, and is obligated to assign, pledge, mortgage and grant the Lender a security interest in the Charter. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained and of other valuable consideration, receipt of which is hereby acknowledged, the Owner and the Lender hereby agree as follows: ARTICLE I DEFINITIONS Capitalized terms used in this Assignment shall have the meanings assigned to such terms in Schedule 1 to this Assignment, and the definitions of such terms shall be equally applicable to both the singular and plural forms of such terms. ARTICLE II ASSIGNMENT Section 2.01 Security Interest. This Assignment is made and delivered as security for the Term Obligations. Section 2.02 Assignment.In order to provide for the payment of and as security for the Term Obligations the Owner has sold, assigned, transferred, set over and granted a security interest and does hereby sell, assign, transfer, set over and grant a security interest unto the Lender, its successors and assigns, for its and their respective successors’ and assigns’ own proper use and benefit, all of the Owner’s right, title and interest in and to the Charter, including without limitation any moneys whatsoever payable to the Owner under the Charter, together with the income and proceeds thereof and all other rights and benefits whatsoever accruing to the Owner under the Charter; provided, however, that the Owner shall keep the Lender fully and effectively indemnified from and against all actions, losses, claims, proceedings, costs, demands and liabilities which may be suffered by the Lender under or by virtue of the Charter or this Assignment. Section 2.03 Owner to Remain Liable. (a) Anything in this Assignment contained to the contrary notwithstanding, the Owner shall remain liable under the Charter, and shall observe, perform and fulfill all of the conditions and obligations to be observed, performed and fulfilled by it thereunder, and the Lender shall have no obligation or liability of any kind whatsoever thereunder or by reason of or arising out of this Assignment, nor shall the Lender be under any liability whatsoever in the event of any failure by the Owner to perform its obligations thereunder or be required or obligated in any manner to observe, perform or fulfill any of the conditions or obligations of the Owner thereunder or pursuant thereto, or to make any payment or to make any inquiry as to the nature or sufficiency of any payment received by it or the Owner thereunder, or to present or file any claim, or to take any other action to collect or enforce the payment of any amounts which may have been assigned to the Lender or to which the Lender may be entitled hereunder at any time or times. (b) Any and all rights assigned herein may be further assigned by the Lender, including, without being limited to, assignments in connection with the enforcement of the assignments made by this Assignment and any subsequent holder of this Assignment shall succeed to and have all the rights and powers of the Lender under this Assignment. ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE OWNER The Owner hereby represents and warrants to the Lender as follows: Section 3.01 Organization, Power and Status of the Owner. The Owner (a) is a corporation duly formed, validly existing and in good standing under the laws of The Bahamas and (b) is duly authorized, to the extent necessary, to do business in each jurisdiction where the character of its properties or the nature of its activities makes such qualification necessary. The Owner has all requisite corporate power and authority to own and operate the property it purports to own and to carry on its business as now being conducted and as proposed to be conducted in respect of the Vessel. Section 3.02 Authorization; Enforceability; Execution and Delivery. (a) The Owner has all necessary corporate power and authority to execute, deliver and perform under this Assignment. (b) All action on the part of the Owner that is required for the authorization, execution, delivery and performance of this Assignment has been duly and effectively taken; and the execution, delivery and performance of this Assignment does not require the approval or consent of any Person except for such consents and approvals as have been obtained. (c) This Assignment has been duly executed and delivered by the Owner. This Assignment constitutes the legal, valid and binding obligation of the Owner, enforceable against it in accordance with the terms thereof. -2- Section 3.03 No Conflicts; Laws and Consents; No Default. (a) Neither the execution, delivery and performance of this Assignment nor the consummation of any of the transactions contemplated hereby nor performance of or compliance with the terms and conditions hereof (i) contravenes any Requirement of Law applicable to the Owner or (ii) constitutes a default under any Security Document. (b) The Owner is in compliance with and not in default under any and all Requirements of Law applicable to the Owner and all terms and provisions of this Assignment. Section Governmental Approvals. All Governmental Approvals which are required to be obtained in the name of the Owner in connection with the execution, delivery and performance by the Owner of this Assignment have been obtained and are in effect. Section 3.05 Litigation.
